Case 15-16487        Doc 43     Filed 10/30/18     Entered 10/30/18 14:49:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 16487
         Tamera D Cotton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/08/2015.

         2) The plan was confirmed on 08/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/09/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $30,073.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-16487             Doc 43         Filed 10/30/18    Entered 10/30/18 14:49:03                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,990.20
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $5,990.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $241.06
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,241.06

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Asset Acceptance                        Unsecured      2,553.00       1,098.72         1,098.72        144.75        0.00
 Asset Acceptance                        Unsecured           0.00        517.05           517.05          68.11       0.00
 Bank of America                         Unsecured         100.00           NA               NA            0.00       0.00
 City of Chicago                         Unsecured     12,173.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     10,000.00     11,533.60        11,533.60       1,519.46        0.00
 Comcast                                 Unsecured         800.00           NA               NA            0.00       0.00
 Global Payments                         Unsecured          93.00           NA               NA            0.00       0.00
 Global Payments                         Unsecured          93.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         100.00           NA               NA            0.00       0.00
 Internal Revenue Service                Priority            0.00          0.00             0.00           0.00       0.00
 Law Office of Cryst                     Unsecured         218.00           NA               NA            0.00       0.00
 Law Office of Jutla Sanjay              Unsecured      1,455.00            NA               NA            0.00       0.00
 NDC                                     Unsecured          93.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         256.00        127.98           127.98          16.82       0.00
 Resurgent Capital Services              Unsecured         835.00           NA               NA            0.00       0.00
 Santa Barbara Bank & Trust              Unsecured         100.00           NA               NA            0.00       0.00
 Sprint Nextel Correspondence            Unsecured         109.00           NA               NA            0.00       0.00
 T Mobile Bankruptcy Team                Unsecured         365.00           NA               NA            0.00       0.00
 TCF National Bank                       Unsecured         100.00           NA               NA            0.00       0.00
 US Cellular                             Unsecured      1,013.00            NA               NA            0.00       0.00
 Washington Mutual                       Unsecured         448.00           NA               NA            0.00       0.00
 West Suburban Medical Center            Unsecured         450.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-16487        Doc 43      Filed 10/30/18     Entered 10/30/18 14:49:03             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,277.35          $1,749.14              $0.00


 Disbursements:

         Expenses of Administration                             $4,241.06
         Disbursements to Creditors                             $1,749.14

 TOTAL DISBURSEMENTS :                                                                       $5,990.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
